Citation Nr: 0622341	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  00-04 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance 
benefits under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The veteran served on active duty during the Vietnam Era from 
January 1967 to October 1970.  He died in October 1999 and 
the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  After the appellant moved, responsibility for the 
claim was transferred to the RO in Atlanta, Georgia.  


FINDINGS OF FACT

1.  At the time of discharge from service in November 1970, 
the veteran had a grade 2 of 6 decrescendo heart murmur that 
was not considered disabling.  

2.  The veteran did not manifest any heart disability to a 
compensable degree within one year after discharge from 
service.   

3.  Post-service medical records from April 1975, 
October 1987, January 1995, and April 1995 all indicate that 
the veteran's heart was normal.  

4.  The veteran's cause of death was an acute myocardial 
infarction. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (West 2002).  

2.  The appellant is not entitled to Chapter 35 Dependents' 
Educational Assistance benefits.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1310, 3501, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312, 3.807 (West 2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death

When, after December 31, 1956, any veteran dies from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse.  See 38 U.S.C.A. § 1310.  In a claim where 
service connection was not established for the fatal 
disability prior to the death of the veteran, a determination 
must be made whether service connection should have been 
granted.  Generally, service connection is granted for a 
disability resulting from a disease contracted while in 
active duty in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Accordingly, the initial inquiry is 
to determine whether the fatal disorder had been incurred in 
service.  See 38 C.F.R. § 3.312.

Certain disabilities that are manifested subsequent to 
discharge within a specified time period are statutorily 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Some of those 
disabilities, such as endocarditis (all forms of valvular 
heart disease) and myocarditis, are presumed to have been 
incurred during service if they are manifested to a 
compensable degree within one year following separation from 
service.  See 38 C.F.R. §§ 3.307(a)(3) (establishing the time 
period after service); 3.309(a) (identifying the diseases 
entitled to a presumption).  Since the record contains no 
medical evidence that addresses any heart condition during 
the year following service, that presumption is not 
applicable here.  The appellant must establish service 
connection on the basis of all the evidence.  

Twenty-nine years after he was discharged, the veteran died 
suddenly.  No autopsy was performed.  The death certificate 
identifies the cause of death as acute myocardial infarction 
and identifies no underlying conditions leading to that cause 
of death.  The appellant asserts that the heart murmur noted 
on the veteran's discharge examination report must have been 
the beginnings of heart disease that ultimately caused his 
death.  But the evidence in the record fails to establish 
that the veteran incurred any disease during service that 
caused the veteran's death.  

First, the veteran was not treated for heart disease during 
service.  The notation upon which the appellant relies 
indicates that at the time of the veteran's discharge, the 
examiner found a grade 2 of 6 decrescendo murmur.  The 
examiner determined that it was not considered disabling.  He 
declared that as of October 1970, the veteran was physically 
qualified to perform all the duties of his rate at sea and 
foreign shore, and was qualified for release from active 
duty.  

Second, there is no evidence of heart disease in the post-
service medical records in the veteran's claims file.  To the 
contrary, the evidence indicates that the veteran's heart was 
healthy.  The admission form to St. Lawrence Hospital in 
April 1975 notes that the veteran's heart had normal rate and 
rhythm, with no murmurs heard.  An October 1987 EKG report 
included in the Social Security disability claim materials 
indicated normal sinus rhythm and normal EKG.  Under the Axis 
III portion of the January 1995 and April 1995 mental health 
examinations, no heart disability was noted.  The appellant 
produced no recent medical treatment records for the veteran.  

Third, no medical professional has provided an opinion that 
the heart murmur heard at the veteran's discharge examination 
was more likely than not the cause of the veteran's death.  A 
VA cardiologist reviewed the claims file and determined that 
there was insufficient information in it to reach an opinion 
about whether the veteran's death was service-connected.  The 
county medical examiner (M.E.), who signed the death 
certificate, wrote to the RO about the veteran's death.  The 
M.E. did not review the medical information in the veteran's 
claims file.  He mentions only the veteran's entrance and 
discharge examination reports and the fact that the veteran 
died from a cardiac death suddenly.  He does not reference 
any medical information about the 29 year period after the 
veteran's discharge but before his death.  A medical opinion 
based on incomplete facts is not competent medical evidence.  
See Grover v. West, 12 Vet. App. 109, 112 (1999) (Board can 
reject medical opinion based on partial facts when the Board 
has all the facts before it).  
In any event, his letter is not definite enough to be treated 
as a medical opinion that the inservice heart murmur more 
likely than not caused the veteran's death.  

The M.E. states that he is writing "in support of the fact" 
that some physical change had occurred to the health of the 
veteran that eventually resulted in a cardiac death.  He 
writes that the change between the veteran's 1966 and 1970 
cardiac exams "would certainly seem to imply" an onset of 
cardiac disease immediately related to service.  He notes 
that "it is possible" that any number of things the veteran 
was exposed to in service would have resulted in his change 
in cardiac status during service.  And he asks the RO to 
"give this due consideration" in evaluating the appellant's 
claim.  He never actually states that it is his medical 
opinion that the veteran incurred cardiac disease during 
service that later caused his death.  

While the appellant's representative characterized the M.E.'s 
opinion as "not in the least equivocal," the medical 
examiner's "implication" and "possibility" concerning the 
cause of death are not definite enough to constitute the 
medical evidence necessary to substantiate a 
service-connection claim.  See 38 C.F.R. § 3.102 (service 
connection may not be based on a resort to speculation or 
even remote possibility); Bloom v. West, 12 Vet. App. 185, 
187 (1999) (medical opinion that the veteran's death 
"could" have been precipitated by time in POW camp, without 
further support, is too speculative to constitute the 
required nexus).  
The only other evidence to provide a connection between the 
inservice heart murmur and the veteran's cause of death is 
the appellant's opinion.  As a lay person, she is not 
competent to make medical judgments.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1994).  The benefit of the doubt 
doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102 does 
not help the appellant here.  While that doctrine requires 
all reasonable doubt to be resolved in favor of the claimant, 
given that the only evidence to support service connection is 
the medical examiner's speculative suggestions based on 
incomplete evidence and the appellant's lay opinion, there is 
no reasonable doubt to resolve.    

The appellant's representative claims that the VA 
cardiologist's opinion should be ignored because his 
credentials were not provided to the appellant, because he 
did not discuss the opinion of the medical examiner, and 
because he did not reach an opinion as to the relationship 
between the veteran's service and the cause of the veteran's 
death.  The representative's arguments are not persuasive.  
First, along with his opinion, the VA cardiologist's name, 
location, and medical specialty were provided.  The 
representative does not specify what other information is 
desired, but the Board is satisfied that the VA cardiologist 
is competent to provide medical opinions.  

Second, as discussed above, the medical examiner's letter 
merely raised issues to be considered in deciding the claim.  
Nevertheless, that letter was part of the claims file at the 
time the VA cardiologist reviewed it.  Since it failed to 
provide a definitive nexus opinion, and since the VA 
cardiologist's opinion was not contrary to it, the VA report 
was adequate to provide medical information to this Board in 
deciding the claim.  See 38 C.F.R. § 3.159(c)(4) (a medical 
opinion is necessary when there is not sufficient medical 
evidence to decide the claim).  

Finally, the representative is wrong in saying that the VA 
cardiologist failed to provide a nexus opinion.  While he did 
not state whether the veteran's death was, or was not, 
related to his inservice heart murmur, the VA cardiologist 
did evaluate the evidence of record and concluded that such a 
nexus opinion was not possible with the evidence before him.  
Since the appellant has provided no evidence that would 
permit a definite medical opinion as to the relationship 
between the veteran's death and his service, her claim must 
fail.  



Chapter 35 education benefits

The surviving spouse of a veteran is eligibility for 
education benefits under Chapter 35 of Title 38 where the 
veteran (1) was discharged from service under other than 
dishonorable conditions, and (2) had a permanent total 
service connected disability in existence at the date of the 
veteran's death, or died as a result of a service connected 
disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 3.807(a).  In 
this case, the first requirement is met because the veteran 
had an  honorable discharge.  But the veteran did not have a 
permanent, total service-connected disability at the time of 
his death.  Nor, as decided above, was the cause of the 
veteran's death  service-connected.  Accordingly, the 
appellant has not met the conditions for eligibility for 
survivors' and dependents' educational assistance under Title 
38, Chapter 35, and the appellant is not entitled to the 
benefit.  

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which she has received.   

A December 2004 letter notified the appellant of the evidence 
that was needed to support her claim for service connection 
for the cause of the veteran's death, what evidence she 
should provide, and what evidence VA would obtain.  Although 
she was not specifically instructed to give VA all pertinent 
evidence in her possession, she was given the text of 
38 C.F.R. § 3.159, from which this element of the notice is 
derived, in the February 2005 supplemental statement of the 
case (SSOC).  In addition, The RO's initial November 1999 
letter describing the evidence needed to support the claim 
was mailed before the December 1999 rating decision.  It 
described the evidence necessary to substantiate a claim for 
service connection for cause of death, explained what 
evidence VA would collect, identified specific evidence the 
appellant should send, and advised her that if there was 
other evidence she wanted the RO to consider, she should send 
it to VA.  

Because service connection for the cause of the veteran's 
death has been denied, there is no prejudice to the appellant 
in the failure to provide her with information concerning the 
effective date of awards of benefits.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant by 
obtaining the veteran's claims file containing his service 
medical records and medical treatment records relating to 
prior claims, and by seeking a medical opinion as to the 
cause of the veteran's death.  There are no outstanding 
requests for assistance by the appellant.  




ORDER

Service connection for the cause of the veteran's death is 
denied. 

Dependents' Educational Assistance benefits are denied.  


	
                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 


 

